Citation Nr: 1331736	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain, not including the left shoulder or lumbar spine, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1991, and had additional service in the Army National Guard.

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented personal testimony before a Decision Review Officer in March 2007 and the undersigned Veterans Law Judge at the RO in December 2008.  The transcripts of those hearings have been associated with the Veteran's claims folder.

The instant issues were most recently remanded by the Board in July 2011, and the case has been returned to the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for joint pain and headaches, and his increased rating claim for PTSD.

Service Connection

The Veteran seeks service connection for joint pains, other than in his left shoulder or lumbar spine, and for chronic headaches-both to include as due to an undiagnosed illness.  Since the Board's July 2011 Remand, the AMC granted service connection for fatigue in a September 2012 rating decision.  The Veteran was already in receipt of service connection for PTSD.  

The Veteran was afforded a VA examination regarding his headaches and joint pains most recently in August 2011, following which there was an October 2011 addendum and a November 2012 independent medical opinion.  Although the combination of these opinions are generally adequate with respect to direct service connection, they did not address the possibility of secondary service connection.  

The July 2009 VA examiner indicated that the Veteran's headaches may possibly be related to his PTSD and/or fatigue.  Additionally, the examiner hinted that the Veteran's joint pains were of unknown etiology and "multiple diseases can cause it."  The examiner also indicated that the Veteran did not have chronic fatigue syndrome, but his current symptoms could be a result of hepatitis or mental health issues.  In light of the possibility of service connection on a secondary basis and based on the Board's duty to investigate all possible causes of a current disability, the Board finds that an opinion regarding secondary service connection as to both these claims is necessary prior to final adjudication.  See generally Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

As such, the Veteran's service connection claims should be remanded for an addendum opinion with respect to secondary service connection.  

Increased Rating

The Veteran's most recent VA PTSD examination was in October 2009.  Since that examination, the Veteran has sought extensive VA treatment for his psychiatric symptoms and has complained of worsening PTSD symptoms.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the Veteran's contentions of worsening PTSD symptoms since the 2009 VA examination, the Board finds that the Veteran should be afforded a comprehensive VA examination to determine the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  If available, the RO or the AMC should provide the August 2011 VA examiner (also the author of the October 2011 addendum) the Veteran's claims file, including any pertinent evidence in electronic format, and request a supplemental opinion as to the nature and etiology of any current joint disorder and headache disorder.  The examination report must indicate that the claims file was reviewed. 

If the August 2011 examiner is not available, forward the Veteran's claims file, including electronic files, to another VA examiner to perform a file review and provide the requested opinions.  

In the August 2011 VA examination report and October 2011 addendum, the examiner attributed the Veteran's complaints of headaches to tension headaches, and joint pain (other than the left shoulder and neck) to right bicipital tendinitis/tendinopathy and right greater trochanteric pain syndrome or bursitis.

Given the findings of the July 2009 VA examiner, however, an opinion must be offered as to whether there is a 50 percent or greater probability that the Veteran's claimed headache and/or joint disorder were caused or have been permanently aggravated by any service-connected disorder, including PTSD and fatigue.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinions is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

The Board shall leave it up to the examiner's discretion as to whether the Veteran should be reexamined.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


